Exhibit 10.3



 

 

 



OWNER TRUST ADMINISTRATION AGREEMENT

 

among

 

HYUNDAI AUTO RECEIVABLES TRUST 2018-A, as Issuer,

 

HYUNDAI CAPITAL AMERICA, as Administrator,

 

and

 

CITIBANK, N.A., as Indenture Trustee

 

Dated as of April 18, 2018 



 

 

  

(2018-A Owner Trust Administration Agreement)

 

 

Table of Contents

 

    Page       Section 1.1 Duties of the Administrator with Respect to the
Depository Agreement and the Indenture 2       Section 1.2 Additional Duties 5  
    Section 1.3 Non-Ministerial Matters 6       Section 2. Records 7      
Section 3. Representations and Warranties of the Administrator 7       Section
4. Compensation 8       Section 5. Additional Information To Be Furnished to the
Issuer 8       Section 6. Independence of the Administrator 8       Section 7.
No Joint Venture 8       Section 8. Other Activities of Administrator 8      
Section 9. Term of Agreement; Resignation and Removal of Administrator 8      
Section 10. Action upon Termination, Resignation or Removal 10       Section 11.
Notices 10       Section 12. Amendments 11       Section 13. Successors and
Assigns 12       Section 14. GOVERNING LAW 12       Section 15. Headings 13    
  Section 16. Counterparts 13       Section 17. Severability 13       Section
18. Not Applicable to Citibank, N.A. in Other Capacities 13       Section 19.
Limitation of Liability of Owner Trustee and Indenture Trustee 13       Section
20. Third-Party Beneficiary 14       Section 21. Nonpetition Covenants 14      
Section 22. Liability of Administrator 14       Exhibit A POWER OF ATTORNEY A-1

 

  -i-(2018-A Owner Trust Administration Agreement)

 

 

This OWNER TRUST ADMINISTRATION AGREEMENT dated as of April 18, 2018 (this
“Agreement”) among HYUNDAI AUTO RECEIVABLES TRUST 2018-A, a Delaware statutory
trust (the “Issuer”), HYUNDAI CAPITAL AMERICA, a California corporation, as
administrator (the “Administrator”), and CITIBANK, N.A., a national banking
association, not in its individual capacity but solely as Indenture Trustee (the
“Indenture Trustee”).

 

WITNESSETH:

 

WHEREAS, the Issuer was formed pursuant to a Trust Agreement dated as of
September 7, 2017, and is governed by an Amended and Restated Trust Agreement
dated as of April 18, 2018 (as amended and supplemented from time to time, the
“Trust Agreement”), by and among Hyundai ABS Funding, LLC, as depositor (the
“Depositor”), U.S. Bank Trust National Association, not in its individual
capacity but solely as owner trustee (the “Owner Trustee”), and Hyundai Capital
America, as administrator (the “Administrator”), and is issuing 2.23000% Asset
Backed Notes, Class A-1, 2.55% Asset Backed Notes, Class A-2-A, LIBOR + 0.12%
Asset Backed Notes, Class A-2-B, 2.79% Asset Backed Notes, Class A-3 and 2.94%
Asset Backed Notes, Class A-4 (collectively, the “Class A Notes”), 3.14% Asset
Backed Notes, Class B (the “Class B Notes”) and 3.99% Asset Backed Notes, Class
C (the “Class C Notes” and, collectively with the Class A Notes and the Class B
Notes, the “Notes”) pursuant to the Indenture dated as of April 18, 2018 (as
amended and supplemented from time to time, the “Indenture”), between the Issuer
and the Indenture Trustee, and is issuing asset backed certificates (the “Trust
Certificates” and, collectively with the Notes, the “Securities”) pursuant to
the Trust Agreement (capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in Appendix A to the Sale and
Servicing Agreement);

 

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Securities (collectively, the “Related Agreements”), including
(i) a Sale and Servicing Agreement dated as of April 18, 2018 (as amended and
supplemented from time to time, the “Sale and Servicing Agreement”), among
Hyundai Capital America, as seller (in such capacity, the “Seller”) and as
servicer (in such capacity the “Servicer”), the Depositor, the Issuer and the
Indenture Trustee, (ii) a Letter of Representations dated April 18, 2018 (as
amended and supplemented from time to time, the “Depository Agreement”),
executed by the Issuer in favor of The Depository Trust Company (“DTC”) relating
to the Notes and (iii) the Indenture.

 

WHEREAS, pursuant to the Related Agreements, the Issuer and Owner Trustee are
required to perform certain duties in connection with (a) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and (b)
the beneficial ownership interests in the Issuer (the registered holders of such
interests being referred to herein as the “Owners”);

 

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Related Agreements as the Issuer and the Owner
Trustee may from time to time request; and

 



 (2018-A Owner Trust Administration Agreement)

 

 

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

Section 1.1           Duties of the Administrator with Respect to the Depository
Agreement and the Indenture. The Administrator agrees to perform all its duties
as Administrator and all the duties of the Issuer and the Owner Trustee under
the Depository Agreement. In addition, the Administrator shall consult with the
Owner Trustee regarding the duties of the Issuer or the Owner Trustee under the
Indenture and the Depository Agreement. The Administrator shall monitor the
performance of the Issuer and shall advise the Owner Trustee when action is
necessary to comply with the Issuer’s or the Owner Trustee’s duties under the
Indenture and the Depository Agreement. The Administrator shall prepare for
execution by the Issuer, or shall cause the preparation by other appropriate
persons of, all such documents, reports, filings, instruments, certificates and
opinions that it shall be the duty of the Issuer or the Owner Trustee to
prepare, file or deliver pursuant to the Indenture and the Depository Agreement.
In furtherance of the foregoing, the Administrator shall take all appropriate
action that is the duty of the Issuer or the Owner Trustee to take pursuant to
the Indenture including, without limitation, such of the foregoing as are
required with respect to the following matters under the Indenture
(parenthetical section references are to sections of the Indenture):

 

(a)          the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.04);

 

(b)          the notification of Noteholders of the final principal payment on
their Notes (Section 2.08(b));

 

(c)          the preparation of or obtaining of the documents and instruments
required for authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.02);

 

(d)          the preparation, obtaining or filing of the instruments, opinions
and certificates and other documents required for the release of collateral
(Section 4.04);

 

(e)          the maintenance of an office for registration of transfer or
exchange of Notes (Section 3.02);

 

(f)          the duty to cause newly appointed Paying Agents, if any, to deliver
to the Indenture Trustee the instrument specified in the Indenture regarding
funds held in trust (Section 3.03);

 

(g)         the direction to the Indenture Trustee to deposit moneys with Paying
Agents, if any, other than the Indenture Trustee (Section 3.03);

 



 2(2018-A Owner Trust Administration Agreement)

 

 

(h)         the obtaining and preservation of the Issuer’s qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the
Notes, the Collateral and each other instrument and agreement included in the
Trust Estate (Section 3.04);

 

(i)           the preparation of all supplements and amendments to the Indenture
and all financing statements, continuation statements, instruments of further
assurance and other instruments and the taking of such other action as is
necessary or advisable to protect the Trust Estate (Section 3.05);

 

(j)           the delivery of the Opinion of Counsel on the Closing Date and the
annual delivery of Opinions of Counsel as to the Trust Estate, and the annual
delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.06 and 3.09);

 

(k)          the identification to the Indenture Trustee in an Officer’s
Certificate of a Person with whom the Issuer has contracted to perform its
duties under the Indenture (Section 3.07(b));

 

(l)           the delivery of written notice to the Indenture Trustee and the
Rating Agencies of a Servicer Termination Event under the Sale and Servicing
Agreement and, the taking of all reasonable steps available to remedy such
failure (Section 3.07(d));

 

(m)         the duty to cooperate with the Indenture Trustee to facilitate the
voting related to an Asset Representations Review (Section 7.05);

 

(n)         the preparation and obtaining of documents and instruments required
for the release of the Issuer from its obligations under the Indenture (Section
4.01);

 

(o)         the delivery of written notice to the Indenture Trustee and the
Rating Agencies of each Event of Default under the Indenture and each default by
the Servicer or the Seller under the Sale and Servicing Agreement and by the
Seller or the Depositor under the Receivables Purchase Agreement (Section 3.19);

 

(p)         the monitoring of the Issuer’s obligations as to the satisfaction
and discharge of the Indenture and the preparation and execution of an Officer’s
Certificate and the obtaining of the Opinion of Counsel and the Independent
Certificate relating thereto (Section 4.01);

 

(q)         the compliance with any written directive of the Indenture Trustee
with respect to the sale of the Trust Estate in a commercially reasonable manner
if an Event of Default shall have occurred and be continuing (Section 5.04);

 

(r)          the preparation and delivery of notice to Noteholders of the
removal of the Indenture Trustee and the appointment of a successor Indenture
Trustee (Section 6.09);

 

(s)          the preparation of any written instruments required to confirm more
fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of any
co-trustee or separate trustee (Sections 6.08 and 6.10);

 



 3(2018-A Owner Trust Administration Agreement)

 

 

(t)          the furnishing to the Indenture Trustee of the names and addresses
of Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);

 

(u)         the duty to provide reasonable and appropriate assistance to the
Depositor or its designees, as applicable, with the preparation and filing with
the Commission and the Indenture Trustee of documents required to be filed on a
periodic basis with, and summaries thereof as may be required by rules and
regulations prescribed by, the Commission and the transmission of such
summaries, as necessary, to the Noteholders (Section 7.03);

 

(v)         the opening of one or more accounts in the Issuer’s name, the
preparation and delivery of Issuer Orders, Officer’s Certificates and Opinions
of Counsel and all other actions necessary with respect to investment and
reinvestment of funds in the Trust Accounts (Sections 8.02 and 8.03);

 

(w)         the preparation of an Issuer Request and Officer’s Certificate and
the obtaining of an Opinion of Counsel and Independent Certificates, if
necessary, for the release of the Trust Estate (Sections 8.04 and 8.05);

 

(x)          the preparation of Issuer Orders and the obtaining of Opinions of
Counsel with respect to the execution of supplemental indentures and the mailing
to the Noteholders of notices with respect to such supplemental indentures
(Sections 9.01, 9.02 and 9.03);

 

(y)         the execution and delivery of new Notes conforming to any
supplemental indenture (Section 9.05);

 

(z)          the duty to notify Noteholders of redemption of the Notes or to
cause the Indenture Trustee to provide such notification (Section 10.02);

 

(aa)        the preparation and delivery of all Officer’s Certificates, Opinions
of Counsel and Independent Certificates with respect to any requests by the
Issuer to the Indenture Trustee to take any action under the Indenture (Section
11.01(a));

 

(bb)       the preparation and delivery of Officer’s Certificates and the
obtaining of Independent Certificates, if necessary, for the release of property
from the lien of the Indenture (Section 11.01(b));

 

(cc)        the notification of the Rating Agencies, upon the failure of the
Indenture Trustee to give such notification, of the information required
pursuant to Section 11.04 of the Indenture (Section 11.04);

 

(dd)       the preparation and delivery to Noteholders and the Indenture Trustee
of any agreements with respect to alternate payment and notice provisions
(Section 11.06);

 

(ee)        the recording of the Indenture, if applicable (Section 11.14);

 



 4(2018-A Owner Trust Administration Agreement)

 

 

(ff)         the preparation of Definitive Notes in accordance with the
instructions of the Clearing Agency (Section 2.12);

 

(gg)       the direction to Paying Agents to pay to the Indenture Trustee all
sums held in trust by such Paying Agents (Section 3.03); and

 

(hh)       the duty to provide the Indenture Trustee with the information
necessary to deliver to each Noteholder such information as may be reasonably
required to enable such Holder to prepare its United States federal and state
income tax returns (Section 6.07).

 

The Administrator shall make available to each Rating Agency notice of (i) any
resignation of the Indenture Trustee pursuant to Section 6.09 of the Indenture;
(ii) any merger, consolidation or conversion of the Indenture Trustee pursuant
to Section 6.10 of the Indenture; (iii) any breach of the perfection
representations contained in Section 11.21 of the Indenture; (iv) any redemption
of the Notes pursuant to Section 10.01 of the Indenture; (v) any resignation of
the Owner Trustee pursuant to Section 10.02 of the Trust Agreement; (vi) any
acceptance of appointment of a successor Owner Trustee pursuant to Section 10.03
of the Trust Agreement; (vii) any merger, conversion or consolidation of the
Owner Trustee pursuant to Section 10.04 of the Trust Agreement; and (viii) any
amendment to the Trust Agreement pursuant to Section 11.01 of the Trust
Agreement; in the case of each of (i) through (viii), promptly upon the
Administrator being notified thereof by the Indenture Trustee, the Owner Trustee
or the Servicer, as applicable.

 

Section 1.2           Additional Duties.

 

(a)          In addition to the duties of the Administrator set forth above, the
Administrator shall (i) perform all duties and obligations applicable to or
required of the Issuer as set forth in Appendix A to the Sale and Servicing
Agreement in accordance with the terms and conditions thereof, (ii) perform such
calculations and shall prepare or shall cause the preparation by other
appropriate persons of, and shall execute on behalf of the Issuer or the Owner
Trustee, all such documents, reports, filings, instruments, certificates and
opinions that it shall be the duty of the Issuer or the Owner Trustee to
prepare, file or deliver pursuant to the Related Agreements or Section 5.04(a),
(b), (c) or (d) of the Trust Agreement, and at the request of the Owner Trustee
shall take all appropriate action that it is the duty of the Issuer or the Owner
Trustee to take pursuant to the Related Agreement and perform such duties and
obligations as required under the Asset Representations Review Agreement. In
furtherance thereof, the Owner Trustee shall, on behalf of itself and of the
Issuer, execute and deliver to the Administrator and to each successor
Administrator appointed pursuant to the terms hereof, one or more powers of
attorney substantially in the form of Exhibit A hereto, appointing the
Administrator the attorney-in-fact of the Owner Trustee and the Issuer for the
purpose of executing on behalf of the Owner Trustee and the Issuer all such
documents, reports, filings, instruments, certificates and opinions. Subject to
Section 5 of this Agreement, and in accordance with the directions of the Owner
Trustee, the Administrator shall administer, perform or supervise the
performance of such other activities in connection with the Collateral
(including the Related Agreements) as are not covered by any of the foregoing
provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of the Administrator. Such responsibilities
shall include providing to the Depositor and the Indenture Trustee the monthly
servicing report in an appropriate electronic form.

 



 5(2018-A Owner Trust Administration Agreement)

 

 

(b)          Notwithstanding anything in this Agreement or the Related
Agreements to the contrary, the Administrator shall be responsible for
performance of the duties of the Owner Trustee set forth in Section 5.04 and
Section 5.05(a) of the Trust Agreement with respect to, among other things,
accounting and reports to Certificateholders; provided, however, that the
Certificate Registrar on behalf of the Owner Trustee shall retain responsibility
for the distribution of the Schedule K-1s (as prepared by the Administrator)
necessary to enable each Certificateholder to prepare its federal and state
income tax returns.

 

(c)          The Administrator shall satisfy its obligations with respect to
clause (b) above by retaining, at the expense of the Trust payable by the
Administrator, a firm of independent public accountants (the “Accountants”)
acceptable to the Owner Trustee, which shall perform the obligations of the
Administrator thereunder.

 

(d)          The Administrator shall perform the duties of the Administrator
including, without limitation, those specified in Sections 8.01, 8.02 and 10.02
of the Trust Agreement required to be performed in connection with the fees,
expenses and indemnification and the resignation or removal of the Owner
Trustee, and any other duties expressly required to be performed by the
Administrator under the Trust Agreement.

 

(e)          In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
or otherwise deal with any of its affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Administrator’s opinion, no less
favorable to the Issuer than would be available from unaffiliated parties.

 

Section 1.3          Non-Ministerial Matters. With respect to matters that in
the reasonable judgment of the Administrator are non-ministerial, the
Administrator shall not take any action unless within a reasonable time before
the taking of such action, the Administrator shall have notified the Owner
Trustee of the proposed action and the Owner Trustee shall not have withheld
consent or provided an alternative direction. Unless explicitly provided under
this Administration Agreement, for the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

 

(a)          the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer
(other than in connection with the collection of the Receivables);

 

(b)          the appointment of successor Note Registrars, successor Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrators or Successor Servicers, or the consent
to the assignment by the Note Registrar, Paying Agent or Indenture Trustee of
its obligations under the Indenture; and

 

(c)          the removal of the Indenture Trustee.

 



 6(2018-A Owner Trust Administration Agreement)

 

 

Notwithstanding anything to the contrary in this Agreement, the Administrator
shall not be obligated to, and shall not, (i) make any payments to the
Noteholders under the Related Agreements, (ii) sell the Trust Estate pursuant to
Section 5.04 of the Indenture or (iii) take any other action that the Issuer
directs the Administrator not to take on its behalf.

 

Section 2.            Records. The Administrator shall maintain appropriate
books of account and records relating to services performed hereunder, which
books of account and records shall be accessible for inspection by the Issuer at
any time during normal business hours.

 

Section 3.            Representations and Warranties of the Administrator. The
Administrator hereby represents and warrants as follows to the Issuer and the
Indenture Trustee as of the Closing Date:

 

(a)          Organization and Good Standing. The Administrator is duly organized
and validly existing as a corporation in good standing under the laws of the
State of its incorporation, with the corporate power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.

 

(b)          Due Qualification. The Administrator is duly qualified to do
business as a foreign corporation in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions where the failure to do
so would materially and adversely affect the Administrator’s ability to perform
its obligations under this Agreement.

 

(c)          No Violation. The consummation of the transactions contemplated by
this Agreement and the fulfillment of its terms do not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the articles of incorporation
or bylaws of the Administrator, or any indenture, agreement, mortgage, deed of
trust or other instrument to which the Administrator is a party or by which it
is bound; or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, or other
instrument, other than this Agreement, or violate any law, or to the best of the
Administrator’s knowledge, any order, rule or regulation applicable to the
Administrator of any court or federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Administrator or any of its properties. There shall be no breach of the
representations and warranties in this paragraph resulting from any of the
foregoing breaches, violations, Liens or other matters which, individually or in
the aggregate, would not materially and adversely affect the Administrator’s
ability to perform its obligations under this Agreement.

 

(d)          Binding Obligation. This Agreement, when duly executed and
delivered by the other parties hereto and thereto, shall constitute legal, valid
and binding obligation of the Administrator, enforceable against the
Administrator in accordance its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization and similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and to
general principles of equity (whether applied in a proceeding at law or in
equity).

 

(e)          No Consents. The Administrator is not required to obtain the
consent of any other party or any consent, license, approval, registration,
authorization or declaration of or with, any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement that has not already been obtained, other than
(i) UCC filings and (ii) consents, licenses, approvals, registrations,
authorizations or declarations which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or would not materially and adversely affect the ability of the
Administrator to perform its obligations under this Agreement.

 



 7(2018-A Owner Trust Administration Agreement)

 

 

Section 4.           Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be paid by the Servicer in
accordance with the Sale and Servicing Agreement.

 

Section 5.            Additional Information To Be Furnished to the Issuer. The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.

 

Section 6.            Independence of the Administrator. For all purposes of
this Agreement, the Administrator shall be an independent contractor and shall
not be subject to the supervision of the Issuer or the Owner Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly authorized by the Issuer, the
Administrator shall have no authority to act for or represent the Issuer or the
Owner Trustee in any way and shall not otherwise be deemed an agent of the
Issuer or the Owner Trustee.

 

Section 7.            No Joint Venture. Nothing contained in this Agreement (i)
shall constitute the Administrator and either of the Issuer or the Owner Trustee
as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

 

Section 8.            Other Activities of Administrator. Nothing herein shall
prevent the Administrator or its Affiliates from engaging in other businesses
or, in its sole discretion, from acting in a similar capacity as an
administrator for any other person or entity even though such person or entity
may engage in business activities similar to those of the Issuer, the Owner
Trustee or the Indenture Trustee.

 

The Administrator and its affiliates may generally engage in any kind of
business with any person party to a Related Agreement, any of its affiliates and
any person who may do business with or own securities of any such person or any
of its affiliates, without any duty to account therefor to the Issuer, the Owner
Trustee or the Indenture Trustee.

 

Section 9.            Term of Agreement; Resignation and Removal of
Administrator.

 

(a)          This Agreement shall continue in force until the dissolution of the
Issuer, upon which event this Agreement shall automatically terminate.

 

(b)          Subject to Sections 9(e) and (f), the Administrator may resign its
duties hereunder by providing the Issuer with at least 60 days’ prior written
notice.

 



 8(2018-A Owner Trust Administration Agreement)

 

 

(c)          Subject to Sections 9(e) and (f), the Issuer may remove the
Administrator without cause by providing the Administrator with at least 60
days’ prior written notice.

 

(d)          Subject to Sections 9(e) and (f), at the sole option of the Issuer,
the Administrator may be removed immediately upon written notice of termination
from the Issuer to the Administrator if any of the following events shall occur:

 

(i)           the Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten Business Days (or, if such default cannot be cured in
such time, shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

 

(ii)          if any representation or warranty of the Administrator, in its
capacity as Administrator, made in this Agreement shall prove to be incorrect in
any material respect as of the time when the same shall have been made and the
incorrectness of such representation or warranty has a material adverse effect
on the Issuer or the Noteholders and such failure continues unremedied for 90
days after discovery thereof by a Responsible Officer of the Administrator or
receipt by the Administrator of written notice thereof from the Indenture
Trustee or the Noteholders representing not less than 50% of the Outstanding
Amount of the Notes;

 

(iii)         a court having jurisdiction in the premises shall enter a decree
or order for relief, and such decree or order shall not have been vacated within
60 days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

 

(iv)         the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

 

The Administrator agrees that if any of the events specified in clauses (iii) or
(iv) of this Section shall occur, it shall give written notice thereof to the
Issuer and the Indenture Trustee within seven days after the happening of such
event.

 

(e)          No resignation or removal of the Administrator pursuant to this
Section shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer, (ii) such successor Administrator shall have agreed in
writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder and (iii) the Owner Trustee and the Indenture
Trustee consent to the successor Administrator.

 

(f)          The appointment of any successor Administrator shall be effective
only after the satisfaction of the Rating Agency Condition (other than with
respect to S&P, but with satisfaction of the Rating Agency Notification with
respect to S&P if S&P is rating any Outstanding Class of Notes) with respect to
such appointment.

 



 9(2018-A Owner Trust Administration Agreement)

 

 

(g)          A successor Administrator shall execute, acknowledge and deliver a
written acceptance of its appointment hereunder to the resigning Administrator
and to the Issuer. Thereupon the resignation or removal of the resigning
Administrator shall become effective, and the successor Administrator shall have
all the rights, powers and duties of the Administrator under this Agreement. The
successor Administrator shall mail a notice of its succession to the Noteholders
and the Certificateholders. The resigning Administrator shall promptly transfer
or cause to be transferred all property and any related agreements, documents
and statements held by it as Administrator to the successor Administrator and
the resigning Administrator shall execute and deliver such instruments and do
other things as may reasonably be required for fully and certainly vesting in
the successor Administrator all rights, power, duties and obligations hereunder.

 

(h)          In no event shall a resigning Administrator be liable for the acts
or omissions of any successor Administrator hereunder.

 

(i)           In the exercise or administration of its duties hereunder and
under the Related Documents, the Administrator may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, and
the Administrator shall not be liable for the conduct or misconduct of such
agents or attorneys if such agents or attorneys shall have been selected by the
Administrator with due care.

 

Section 10.           Action upon Termination, Resignation or Removal. Promptly
upon the effective date of termination of this Agreement pursuant to Section
9(a) or the resignation or removal of the Administrator pursuant to Section 9(b)
or (c), respectively, the Administrator shall be entitled to be paid all fees
and reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 9(a) deliver to the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to Section
9(b) or (c), respectively, the Administrator shall cooperate with the Issuer and
take all reasonable steps requested to assist the Issuer in making an orderly
transfer of the duties of the Administrator.

 

Section 11.          Notices. Any notice, report or other communication given
hereunder shall be in writing and addressed as follows:

 

(a)if to the Issuer or the Owner Trustee, to:

 

Hyundai Auto Receivables Trust 2018-A

c/o U.S. Bank Trust National Association

300 Delaware Avenue, 9th Floor

Wilmington, DE 19801

Attention: Corporate Trust Administration

 



 10(2018-A Owner Trust Administration Agreement)

 

 

(b)if to the Administrator, to:

 

Hyundai Capital America

3161 Michelson Drive, Suite 1900

Irvine, CA 92612

Attention: Treasurer

 

(c)if to the Indenture Trustee, to:

 

Citibank, N.A.

388 Greenwich Street

New York, New York 10013

Facsimile No.: (212) 816-5527

Attention: Agency & Trust – HART 2018-A

 

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand-delivered
to the address of such party as provided above.

 

Section 12.           Amendments.

 

(a)          This Agreement may be amended by the Issuer, the Administrator and
the Indenture Trustee, but without the consent of the Owner Trustee, any of the
Noteholders or the Certificateholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement, or for the purpose of correcting
any inconsistency with the Prospectus dated April 10, 2018, or for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions in this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders subject to the satisfaction of one of the
following conditions:

 

(i)           the Issuer or the Administrator delivers an Opinion of Counsel or
an Officer’s Certificate to the Indenture Trustee to the effect that such
amendment will not materially and adversely affect the interests of the
Noteholders (and, if the Certificates are then held by anyone other than the
Depositor or a U.S. Affiliate of the Depositor, the Certificateholders); or

 

(ii)           the Rating Agency Condition is satisfied (other than with respect
to S&P, but with satisfaction of the Rating Agency Notification with respect to
S&P if S&P is rating any Outstanding Class of Notes) with respect to such
action.

 

(b)          This Agreement may also be amended from time to time by the Issuer,
the Administrator and the Indenture Trustee, with the prior written consent of
the Noteholders holding not less than a majority of the Outstanding Amount of
the Controlling Class of Notes, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Securityholders; provided, however,
that no such amendment shall (i) reduce the interest rate or principal amount of
any Note or delay the Stated Maturity Date of any Note without the consent of
the Holder of such Note or (ii) reduce the aforesaid percentage of the
Outstanding Amount of the Notes, the Securityholders of which are required to
consent to any such amendment, without the consent of the Noteholders holding
all Outstanding Notes and Certificateholders holding all outstanding
Certificates.

 



 11(2018-A Owner Trust Administration Agreement)

 

 

Promptly after the execution of any amendment or consent, the Administrator
shall furnish written notification of the substance of such amendment or consent
to each Securityholder, the Indenture Trustee and each Rating Agency.

 

It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

 

Prior to the execution of any amendment to this Agreement, the Owner Trustee, on
behalf of the Issuer, and the Indenture Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement. The Owner Trustee, on behalf of the
Issuer, and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment that affects the Owner Trustee’s or the Indenture Trustee’s,
as applicable, own rights, duties or immunities under this Agreement or
otherwise.

 

Section 13.          Successors and Assigns. This Agreement may not be assigned
by the Administrator unless such assignment is previously consented to in
writing by the Issuer and the Owner Trustee and subject to the satisfaction of
the Rating Agency Condition (other than with respect to S&P, but with
satisfaction of the Rating Agency Notification with respect to S&P if S&P is
rating any Outstanding Class of Notes) in respect thereof. An assignment with
such consent and satisfaction, if accepted by the assignee, shall bind the
assignee hereunder in the same manner as the Administrator is bound hereunder.
Notwithstanding the foregoing, this Agreement may be assigned by the
Administrator without the consent of the Issuer or the Owner Trustee to a
corporation or other organization that is a successor (by merger, consolidation
or purchase of assets) to the Administrator; provided that such successor
organization executes and delivers to the Issuer, the Owner Trustee and the
Indenture Trustee an agreement in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Administrator is bound hereunder and represents that it has the financial
ability to satisfy its indemnification obligations hereunder. Notwithstanding
the foregoing, the Administrator can transfer its obligations to any affiliate
that succeeds to substantially all of the assets and liabilities of the
Administrator and who has represented and warranted that it is not less
creditworthy than the Administrator. Subject to the foregoing, this Agreement
shall bind any successors or assigns of the parties hereto.

 

Section 14.          GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 



 12(2018-A Owner Trust Administration Agreement)

 

 

Section 15.          Headings. The section headings hereof have been inserted
for convenience of reference only and shall not be construed to affect the
meaning, construction or effect of this Agreement.

 

Section 16.          Counterparts. This Agreement may be executed in
counterparts, each of which when so executed shall be an original, but all of
which together shall constitute but one and the same agreement.

 

Section 17.          Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 18.          Not Applicable to Citibank, N.A. in Other Capacities.
Nothing in this Agreement shall affect any obligation Citibank, N.A. may have in
any other capacity.

 

Section 19.          Limitation of Liability of Owner Trustee and Indenture
Trustee.

 

(a)          Notwithstanding anything contained herein to the contrary, (a) this
instrument is executed and delivered by U.S. Bank Trust National Association,
not individually or personally but solely as Owner Trustee of Hyundai Auto
Receivables Trust 2018-A, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association but is made and intended for the purpose for binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) U.S. Bank Trust
National Association has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Issuer in this
instrument and (e) under no circumstances shall U.S. Bank Trust National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
instrument or any other related documents. For all purposes of this Agreement,
in the performance of any duties or obligations of the Issuer hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles 6, 7 and 8 of the Trust Agreement.

 

(b)          Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by the Indenture Trustee solely as Indenture
Trustee and in no event shall the Indenture Trustee have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.

 



 13(2018-A Owner Trust Administration Agreement)

 

 

(c)          No recourse under any obligation, covenant or agreement of the
Issuer contained in this Agreement shall be had against any agent of the Issuer
(including the Administrator and the Owner Trustee) as such by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is solely an obligation of the Issuer as a Delaware statutory trust,
and that no personal liability whatever shall attach to or be incurred by any
agent of the Issuer (including the Administrator and the Owner Trustee), as
such, under or by reason of any of the obligations, covenants or agreements of
the Issuer contained in this Agreement, or implied therefrom, and that any and
all personal liability for breaches by the Issuer of any such obligations,
covenants or agreements, either at common law or at equity, or by statute or
constitution, of every such agent is hereby expressly waived as a condition of
and in consideration for the execution of this Agreement.

 

Section 20.          Third-Party Beneficiary. The Seller, the Depositor and the
Owner Trustee are third-party beneficiaries to this Agreement and are entitled
to the rights and benefits hereunder and may enforce the provisions hereof as if
each were a party hereto.

 

Section 21.          Nonpetition Covenants. Notwithstanding any prior
termination of this Agreement, the Administrator and the Indenture Trustee shall
not, prior to the date which is one year and one day after the termination of
this Agreement with respect to the Issuer, acquiesce, petition or otherwise
invoke or cause the Issuer to invoke the process of any court of government
authority for the purpose of commencing or sustaining a case against the Issuer
under any Federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.

 

Section 22.          Liability of Administrator. Notwithstanding any provision
of this Agreement, the Administrator shall not have any obligations under this
Agreement other than those specifically set forth herein, and no implied
obligations of the Administrator shall be read into this Agreement. Neither the
Administrator nor any of its directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken in good faith by it or them
under or in connection with this Agreement, except for its or their own
negligence or willful misconduct and in no event shall the Administrator be
liable under or in connection with this Agreement for indirect, special or
consequential losses or damages of any kind, including lost profits, even if
advised of the possibility thereof and regardless of the form of action by which
such losses or damages may be claimed. Without limiting the foregoing, the
Administrator may (a) consult with legal counsel (including counsel for the
Issuer), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts and (b)
shall incur no liability under or in respect of this Agreement by acting upon
any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

 

[SIGNATURE PAGES FOLLOW]

 

 14(2018-A Owner Trust Administration Agreement)

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

  HYUNDAI AUTO RECEIVABLES TRUST 2018-A         By: U.S. BANK TRUST NATIONAL
ASSOCIATION,     not in its individual capacity     but solely as Owner Trustee
        By: /s/ Matthew M. Smith   Name: Matthew M. Smith   Title: Vice
President

 

 S-1(2018-A Owner Trust Administration Agreement)

 

 

  CITIBANK, N.A.,   not in its individual capacity   but solely as Indenture
Trustee         By: /s/ Karen Schluter      Name: Karen Schluter   Title: Senior
Trust Officer

 

 S-2(2018-A Owner Trust Administration Agreement)

 

 

  HYUNDAI CAPITAL AMERICA,   as Administrator         By: /s/ Hyung Seok
Lee        Name:   Hyung Seok Lee   Title:     Chief Financial Officer

 

 S-3(2018-A Owner Trust Administration Agreement)

 

 

EXHIBIT A

 

POWER OF ATTORNEY

 

STATE OF )   ) COUNTY OF )

 

KNOW ALL MEN BY THESE PRESENTS, that Hyundai Auto Receivables Trust 2018-A (the
“Issuer”), does hereby make, constitute and appoint Hyundai Capital America, as
administrator (the “Administrator”) under the Owner Trust Administration
Agreement dated as of April 18, 2018 (the “Administration Agreement”), among the
Issuer, the Administrator and Citibank, N.A., as Indenture Trustee, as the same
may be amended from time to time, and its agents and attorneys, as
Attorneys-in-Fact to execute on behalf of the Issuer all such documents,
reports, filings, instruments, certificates and opinions as it should be the
duty of the Owner Trustee or the Issuer to prepare, file or deliver pursuant to
the Basic Documents, or pursuant to Section 5.04(a), (b), (c) or (d) of the
Trust Agreement, including, without limitation, to appear for and represent the
Issuer in connection with the preparation, filing and audit of federal, state
and local tax returns pertaining to the Issuer, and with full power to perform
any and all acts associated with such returns and audits that the Issuer could
perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restrictions on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit, and settlements.

 

All powers of attorney for this purpose heretofore filed or executed by the
Issuer are hereby revoked.

 

Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Administration Agreement.

 

EXECUTED this ___ day of ____________, 2018.

 

  HYUNDAI AUTO RECEIVABLES TRUST 2018-A         By: U.S. BANK TRUST     NATIONAL
ASSOCIATION,     not in its individual capacity     but solely as Owner Trustee
        By:     Name:   Title:

 



  Exhibit A - 1(2018-A Owner Trust Administration Agreement)

 

 

STATE OF )   )  ss.: COUNTY OF )

 

Before me, the undersigned authority, on this day personally appeared
________________________________, known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he/she
signed the same for the purposes and considerations therein expressed.

 

Sworn to before me this _____ day of ________, 2018.

 

        Notary Public - State of __________________  

 



  Exhibit A - 2(2018-A Owner Trust Administration Agreement)

